             IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                      ASHEVILLE DIVISION
                      1:19 CR 128 MOC WCM

UNITED STATES OF AMERICA               )
                                       )             ORDER
v.                                     )
                                       )
PAUL MARTIKAINEN                       )
______________________________________ )

     On March 17, 2021, the Court held a Status Conference in this matter.

The Government was represented by Deputy Criminal Chief Don Gast.

Defendant was represented by Assistant Federal Public Defender Mary Ellen

Coleman. Defendant, who is housed at Federal Medical Center Butner (“FMC

Butner”), did not appear.

     The Government advised that the staff at FMC Butner has filed a

certificate of dangerousness pursuant to 18 U.S.C. § 4246 with the Clerk of

Court for the United States District Court for the Eastern District of North

Carolina and that further proceedings in this district are not needed at this

time. Specifically, the Government stated that if Defendant is deemed to be

dangerous, he will be committed indefinitely, at which point the Government

would then determine whether it wished to keep his case open or dismiss it.

The Government further advised that additional proceedings in this district

could be required if Defendant were to be restored to competency.




    Case 1:19-cr-00128-MOC-WCM Document 55 Filed 03/19/21 Page 1 of 2
      Defense counsel concurred that further proceedings in this district are

not needed at this time, handed up a copy of the certificate that has been filed

in the Eastern District (US v. Martikainen, 5:21-hc-2064-BR), and advised that

Defendant has been provided with counsel from the Federal Defender’s Office

in the Eastern District for those Section 4246 proceedings.1

      Accordingly, the undersigned will not schedule further hearings in this

district at this time, though will direct the parties to advise the Court when

the Section 4246 proceedings in the Eastern District have been completed.

      It is so ordered.



                                      Signed: March 19, 2021




1In a previous filing, Defendant stated that if the Court did not conclude that there
was a substantial probability that Defendant would attain the capacity to permit the
proceedings to go forward, then a detention hearing under the Bail Reform Act should
be held, unless proceedings were initiated pursuant to 18 U.S.C. § 4246. Doc. 43 at 2.
As the parties have reported, those proceedings have begun in the Eastern District.


     Case 1:19-cr-00128-MOC-WCM Document 55 Filed 03/19/21 Page 2 of 2
